DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/10/2022.  Claims 1-4 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract have been withdrawn in light of the amendments filed. The objection to the specifications has been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

 Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/10/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5/10/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oritani et al. (JP2007085704A) in view of Xiao et al. (CN1288388C).

Regarding Claim 1, Oritani teaches an air conditioner [0015; fig 2] comprising: an outdoor unit [3; fig 2]; and 
an indoor unit [2] including an indoor heat exchanger [11] and a decompression device [16; 0017], 
wherein the indoor heat exchanger has a first heat exchange portion [11A] and a second heat exchange portion [11B], the decompression device [16] is connected to the first heat exchange portion and the second heat exchange portion [figs. 2, 9; 0017], 
cooling operation or dehumidifying operation in which the first heat exchange portion and the second heat exchange portion function as evaporators and reheat dehumidifying operation in which the first heat exchange portion functions as a condenser and the second heat exchange portion functions as the evaporator are performed [0040; 0041].
Oritani does not teach where an outermost surface of the second heat exchange portion comprises a water repelling treatment agent.
However, Xiao teaches a constant humidity air conditioner [0001] having wherein an indoor heat exchanger has a first heat exchange portion [6] and a second heat exchange portion [5], where an outermost surface of the second heat exchange portion [5] comprises a water repelling treatment agent [0010]. Xiao teaches that it is known that this arrangement maintains the indoor humidity within the optimal humidity range while cooling [0002]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oritani to have where an outermost surface of the second heat exchange portion comprises a water repelling treatment agent in view of the teachings of Xiao in order to maintain the indoor humidity within the optimal humidity range while cooling.
 
Regarding Claim 2, Oritani, as modified, teaches the invention of Claim 1 above and Oritani teaches wherein in a case where operation of the air conditioner is stopped after the cooling operation or the dehumidifying operation, an inside of the indoor unit is dried by the reheat dehumidifying operation [0040; 0041; where the recited function is realized by operation of the air conditioning system].

Regarding Claim 3, Oritani, as modified, teaches the invention of Claim 1 above and Xiao teaches where an outermost surface of the first heat exchange portion [6] comprises a hydrophilic treatment agent [0010].

Regarding Claim 4, Oritani, as modified, teaches the invention of Claim 1 above and Xiao teaches where an outermost surface of the first heat exchange portion [6] comprises a hydrophilic treatment agent [0010].

Response to Arguments

On pages 13-15 of the remarks, Applicant argues with respect to Claim 1 that Oritani et al. (JP2007085704A, hereinafter “Oritani”) does not teach “...where an outermost surface of the second heat exchange portion comprises a water repelling treatment agent.”  Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763